MONTGOMERY, Judge
(dissenting).
When a jury awards $35,000 for 14.2 acres of rough, unimproved knob land, I blush quickly. If there ever was a case where the first blush rule applies this is it. Commonwealth, Dept. of Highways v. Holbrook, Ky., 390 S.W.2d 897.
The claim that it is desirable property to be subdivided for residence purposes is not justified. No subdivision plan has been suggested. Part of the property is located next to a railroad switching yard, which does not enhance the desirability for residence purposes.
The majority opinion on its face shows that the verdict is excessive. Before the taking, the entire tract of 66.79 acres was valued at $48,000. After taking 14.2 acres and allowing $35,000 therefor, the remaining 52.59 acres are valued at only $13,000, although it is the same character of property and unchanged. Under Commonwealth, Dept, of Highways v. George, Ky., 387 S.W.2d 580, this is excessive. It is not enough that the verdict falls within the range of testimony. See Commonwealth, Dept, of Highways v. Gearhart, Ky., 383 S.W.2d 922.
For these reasons I cannot stand by without protest when the taxpayers’ money is so taken. I therefore dissent.
STEWART and WILLIAMS, JJ., join in this dissent.